On Petition eor Rehearing.
[En Band. September 7, 1910.]
Per Curiam.
A petition for a rehearing has been filed in this cause, in which the appellant earnestly insists that the court below was without jurisdiction to appoint a guardian for the estate of a nonresident insane person. We adhere to the views expressed in our former opinion upon that question. But it might be inferred from the argument set forth in the petition that the guardian assumes that he has been appointed for all the estate of the insane person, wheresoever situated. This position is untenable. The jurisdiction of the courts of this state is limited to the property within its borders and, properly construed, the order appointing the guardian is likewise limited in its application.
The rehearing is denied.